DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 21 December 2020, amendments and/or remarks have been submitted and placed in the application file. Claim 13 has been cancelled, claims 16 and 17 have been added, and therefore claims 1-12 and 14-17 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection in view of newly found prior art, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Kim et al (US 2016/0100733 A1, hereinafter Kim).
Regarding claim 1, Hong discloses a cleaning robot (Figures 1-3, robot 1) comprising: 
a user interface (Figures 1, 4 & 5, user terminal apparatus 2) configured to display a map image including a plurality of divided regions (Figures 1, 4-5, 12 & 20; at least as in paragraphs 0083-0085, 0121-0127 and 0162 and 0184, wherein a generated map is provided to the display of the user interface, and as further shown in at least Figure 20, wherein the map image is divided up into multiple rooms), and receive, from a user, a selection of divided regions from the plurality of divided regions and a cleaning order of the selected divided regions (Figures 1, 4-5, 12 & 20; at least as in paragraphs 0083-0085, 0121-0127 and 0162 and 0184, specifically as in at least paragraph 0184 wherein a user may sequentially select particular areas on the map and plan cleaning of rooms as in FIG. 20. For example, if a user decides the cleaning order in 1, 2, 3 as in 
wherein the user interface displays an icon corresponding to a state value of a main device on the map image (Figures 9 & 12; at least paragraphs 0031, 0154 and 0162, wherein the display of the user interface displays an image of the moving robot on the map information, and further as in at least paragraph 0162, wherein the user interface further includes a robot control/status displaying module 53); and 
a controller (Figures 2-3, controller 100) configured to: when the cleaning order of the selected divided regions is received from the user through the user interface, control the main device to perform cleaning based on the received cleaning order (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154, 0159, 0176 and 0184-0190, specifically as in at least paragraph 0184 wherein a user may sequentially select particular areas on the map and plan cleaning of rooms as in FIG. 20. For example, if a user decides the cleaning order in 1, 2, 3 as in FIG. 20, the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning). Hong discloses wherein an automatic cleaning function is performed by the robot for a particular area, but is silent specifically regarding wherein the controller is configured to: when the cleaning order of the selected divided regions is not received from the user through the user interface, control the main device to perform cleaning based on a predetermined cleaning order.
Kim discloses a cleaning robot for performing one or more cleaning operations in a predetermined area.  Kim further teaches wherein a user may directly control (i.e. switch) the cleaning mode using a remote controller or directly via a button located on 
Regarding claim 2, in view of the above combination of Hong and Kim, Hong further discloses wherein the state value includes any one of a first state value which indicates that the main device is performing cleaning, a second state value which indicates that the main device has completed cleaning, and a third state value which 
Regarding claim 3, in view of the above combination of Hong and Kim, Hong further discloses, wherein: the user interface receives a user command; and the controller controls the main device based on the user command (at least as in paragraphs 0108, 0117-0118, 0138 and 0178-0180).
Regarding claim 4, in view of the above combination of Hong and Kim, Hong further discloses wherein the user interface receives a command to designate at least one divided region, and changes an outline display attribute of the designated at least one divided region (Figures 18-21; at least paragraphs 0178-0180 and 0184-0190).
Regarding claim 5, in view of the above combination of Hong and Kim, Hong further discloses wherein, in a case in which the user interface receives the command to designate the at least one divided region, the user interface changes an outline color or an outline thickness of the designated at least one divided region (Figures 18-21; at least paragraphs 0178-0180 and 0184-0190).
Regarding claim 6, in view of the above combination of Hong and Kim, Hong further discloses wherein, in a case in which the main device is traveling, the user interface displays a translucent layer over the map image (Figures 1, 7 & 12; at least as in paragraphs 0083-0085, 0149 and 0162).
Regarding claim 7, in view of the above combination of Hong and Kim, Hong further discloses wherein, in a case in which the main device is traveling, the user 
Regarding claim 8, in view of the above combination of Hong and Kim, Hong further discloses wherein the user interface further displays a message corresponding to the state value of the main device (Figures 9 & 12; at least paragraphs 0031, 0154 and 0162, wherein the display of the user interface displays an image of the moving robot on the map information, and further as in at least paragraph 0162, wherein the user interface further includes a robot control/status displaying module 53).
Regarding claim 9, in view of the above combination of Hong and Kim, Hong further discloses wherein the user interface receives a command to designate at least one divided region and changes a name display attribute of the designated at least one divided region (Figure 9; at least paragraph 0154).
Regarding claim 10, in view of the above combination of Hong and Kim, Hong discloses wherein the controller is further configured to set a virtual wall on the map image (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154, 0159, 0176 and 0184-0190).
Regarding claim 11, in view of the above combination of Hong and Kim, Hong discloses the robot further comprising: a storage unit (Figures 2-3, storage part 140) configured to store the map image (Figures 2-3, 9, 11 and 20-21; at least paragraphs 0107, 0115, 0154, 0159 and 0184-0190).
Regarding claim 12, in view of the above combination of Hong and Kim, Hong further discloses wherein: the storage unit includes information on a region dividing point corresponding to each divided region; and the controller sets the virtual wall at the region dividing point (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154, 0159, 0176 and 0184-0190).
Regarding claim 14, Hong discloses a method of controlling a cleaning robot (Figures 1-3, robot 1), the method comprising: 
displaying a map image including a plurality of divided regions (Figures 1, 4-5, 12 & 20; at least as in paragraphs 0083-0085, 0121-0127 and 0162 and 0184, wherein a generated map is provided to the display of the user interface, and as further shown in at least Figure 20, wherein the map image is divided up into multiple rooms);  
displaying an icon corresponding to a state value of a main device on the map image (Figures 9 & 12; at least paragraphs 0031, 0154 and 0162, wherein the display of the user interface displays an image of the moving robot on the map information, and further as in at least paragraph 0162, wherein the user interface further includes a robot control/status displaying module 53); 
receiving, from a user, a selection of divided regions from the plurality of divided regions (Figures 1, 4-5, 12 & 20; at least as in paragraphs 0083-0085, 0121-0127 and 0162 and 0184, specifically as in at least paragraph 0184 wherein a user may sequentially select particular areas on the map and plan cleaning of rooms as in FIG. 20. For example, if a user decides the cleaning order in 1, 2, 3 as in FIG. 20, the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning)and 

Kim discloses a cleaning robot for performing one or more cleaning operations in a predetermined area.  Kim further teaches wherein a user may directly control (i.e. switch) the cleaning mode using a remote controller or directly via a button located on the body of the robot.  Kim goes on to teach wherein the robot may perform a cleaning mode based on an order set by the user through a cleaning robot application installed at the user’s mobile communication terminal or a predetermined order (i.e. preset cleaning order), while traversing a cleaning area (Figures 19-22; at least as in paragraphs 0121 and 0135-0141, specifically at least as in paragraph 0141 wherein the cleaning mode may be performed in an order set by the user or a predetermined order while traveling in an area).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hong to include Kim’s teaching of 
Regarding claim 15, in view of the above combination of Hong and Kim, Hong discloses the method further comprising: setting a virtual wall on the map image (Figures 2-3, 9, 11 and 20-21; at least paragraphs 0107, 0115, 0154, 0159 and 0184-0190).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) as modified by Kim et al (US 2016/0100733 A1, hereinafter Kim) above, and further in view of Hong et al (US 2008/0082208 A1, hereinafter Hong208).
The teachings of Hong and Kim have been discussed above.
Regarding claim 16, Examiner notes based on the above referenced sections of Hong, Hong teaches wherein a user modifies an environment to label different rooms, 
Hong208 discloses a method, apparatus and medium for controlling a mobile device (i.e. robot) based on an image of a real space.  Hong208 goes on to teach wherein said mobile device may be a cleaning robot, and further wherein said device includes an image acquisition unit for acquiring an image of its surroundings, a position detection unit for detecting the position of the mobile device and further a target position detection unit converting a target position of the mobile device, which is selected by a user on an output unit (i.e. display) into a target position in the real space and finally a movement control unit for moving the mobile device to the target position in the real space (abstract; Figure 1; at least paragraphs 0028, 0045-0046, 0049 and 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hong, as modified by Kim above, to include Hong208’s target position detection unit, since Hong208 teaches wherein such a mobile device provides a user with more efficient control of said mobile device.  Examiner 
	Regarding claim 17, Examiner notes based on the referenced sections of Hong, Hong teaches wherein a user modifies an environment to label different rooms, set boundaries and/or virtual walls, set a particular area with respect to a location and name the location for cleaning, and further establish a cleaning order in which to clean particular areas (specifically as in at least Figures 9 & 11 and paragraphs 0154, 0159 & 0184).  That said, Hong is silent regarding wherein the method further comprises: setting a target point within each of the selected divided regions as one of: a central point of each of the selected divided regions, a point farthest from surrounding obstacles within the each of the selected divided regions, and a point within the each of the selected divided regions and closest to a current position of the main device, and performing cleaning from the target point of the each of the selected divided regions when cleaning the each of the selected divided regions.  
Hong208 discloses a method, apparatus and medium for controlling a mobile device (i.e. robot) based on an image of a real space.  Hong208 goes on to teach wherein said mobile device may be a cleaning robot, and further wherein said device includes an image acquisition unit for acquiring an image of its surroundings, a position detection unit for detecting the position of the mobile device and further a target position .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664